Suit by Amy Branch Gallop against Andrew Jergens for specific performance of three contracts and to recover payments which had allegedly accrued under the contracts, wherein the defendant filed a counterclaim seeking to recover damages on ground that plaintiff had breached one of her contracts. From decree ordering specific performance of the contracts and denying the counterclaim, the defendant appeals.
Affirmed.
Affirmed.
                      On Petition for Rehearing.
Counsel for Appellant having filed in this cause petition for rehearing and having been duly considered, it is ordered by the Court that said petition be denied.
ADAMS, C.J., and THOMAS and SEBRING, JJ., concur.
BARNS, J., endorses to grant for purpose of giving reasons for ruling.